Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Demetrius Jarod Smalls appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing Smalls’ action for failure to state a claim and assessing a strike under 18 U.S.C. § 1915(g) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Smalls v. Wilson, No. 2:15-cv-04014-MBS (D.S.C. May 11, 2016). We deny Smalls’ motions for due process of law, for relief under Fed. R. App. P. 27, and for release pending appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED